39 F.3d 1188
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Martin H. STANWOOD, Plaintiff-Appellant,v.Philip T. ABRAHAM, Judge, Defendant-Appellee.
No. 94-35517.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 17, 1994.*Decided Oct. 27, 1994.

Before:  BROWNING, FARRIS, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Oregon state prisoner Martin Stanwood appeals pro se the district court's 28 U.S.C. Sec. 1915(d) dismissal as frivolous of his 42 U.S.C. Sec. 1983 action alleging Judge Abraham's denial of his application to proceed in forma pauperis and motion for reconsideration in a Multnomah County Circuit Court proceeding violated his right to access to the courts and due process.  Stanwood seeks money damages and an injunction requiring "Judge Abraham to not violate [his] civil rights in any cause of action ... that [may] come before him in the future."1  For the reasons set forth in the district court's opinion, we


3
AFFIRM.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Stanwood's request for attorneys' fees pursuant to 42 U.S.C. Sec. 1988 is denied